803 F.2d 722
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.WILLIAM WALKER, JR., Plaintiff-Appellantv.JUDGE J. DAVID FRANCIS AND JIM GILDERSLEEVE, Defendants-Appellees.
No. 86-5285.
United States Court of Appeals, Sixth Circuit.
Sept. 30, 1986.

1
BEFORE:  MARTIN, GUY and NORRIS, Circuit Judges

ORDER

2
This matter is before the Court upon consideration of appellant's appeal from the district court's order and judgment dismissing his civil rights complaint filed under 42 U.S.C. Sec.  1983.  The action has been referred to a panel of the Court pursuant to Rule 9, Rules of the Sixth Circuit.  Upon examination of the certified record and appellant's brief, the panel unanimously agrees that oral argument is not necessary.  Rule 34(a), Federal Rules of Appellate Procedure.


3
Appellant filed an action in the district court alleging that defendants conspired to deprive him of his property in violation of equal protection of laws.  The district court, adopting the Magistrate's report and recommendation, sua sponte dismissed the action as frivolous pursuant to 28 U.S.C. Sec.  1915(d), and thereafter denied appellant's motion to alter or amend the judgment.  Appellant timely appealed to this Court.


4
Upon consideration, this Court finds that the district court's judgment must be affirmed.  Both defendants in this action were acting within their judicial capacities and are therefore immune from liability for damages for the alleged constitutional violations.  See Briscoe v. LaHue, 663 F.2d 713 (7th Cir. 1981), affirmed 460 U.S. 325 (1983);  Duba v. McIntyre, 501 F.2d 590 (8th Cir. 1974), cert. denied, 424 U.S. 975 (1976);  Denman v. Leedy, 479 F.2d 1097 (6th Cir. 1973).  Furthermore, appellant has failed to allege that defendants deprived him of any right guaranteed him by the United States Constitution.  See Flagg Bros., Inc. v. Brooks, 436 U.S. 149 (1978).  It is beyond doubt that appellant can prove no set of facts which would entitle him to relief.  Hence, the district court's dismissal of this action as frivolous was proper.  Malone v. Colyer, 710 F.2d 258 (6th Cir. 1983).


5
It is therfore ORDERED that the district court's judgment be and hereby is affirmed.  Rule 9(d)(3), Rules of the Sixth Circuit.